Title: To Benjamin Franklin from Nathan Rumsey, [9 December 1776]
From: Rumsey, Nathan
To: Franklin, Benjamin


Most respectable Sir
Monday, 12. O’Clock [December 9, 1776]
The Wind being favorable for Capt. Wicks has prevented my Setting out for Quiberon Bay this morning as proposed, least my Journey should be in vain; but should he not be in by tomorrow morning, think of setting out.
Mr. Penet and Self beg your Excuse for not attending to dine with You, but our Letters intended for Cap. Rawlins hope will plead our Excuse, as they have engaged us this morning. We propose doing ourselves the honor of waiting on You at 4 O’Clock this afternoon. With the Utmost respect I am Esteemed Sir Your Most obedient Servant
Nathan Rumsey
 
Addressed: Honorable / Doct. Benjamin Franklin
Notation: Nathan Rumsey
